Citation Nr: 1644841	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to a rating in excess of 50 percent for a psychiatric disability. 

6.  Entitlement to a rating in excess of 40 percent for grand mal seizures.

7.  Entitlement to a rating in excess of 30 percent for headaches. 

8. Entitlement to a rating in excess 10 percent for a left knee disability. 

9.  Entitlement to a rating in excess 10 percent for a right knee disability. 

10.  Entitlement to an earlier effective date than July 30, 2009, for special monthly compensation (SMC) based on the housebound criteria being met. 


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and A.E. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to May 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran was provided his most recent VA examination for the claims for increased rating for headaches, seizures, and bilateral knee disabilities, in November 2009, more than seven years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, further allegations of a progressively worsening condition have been set forth by the Veteran since the most recent examinations.  Specifically, during the hearing, the Veteran explicitly noted that his knees, headaches, and seizures had progressively worsened in recent years. 

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Not only is this most recent examination too remote, but the examination may no longer indicate the Veteran's current level of disability regarding the claimed disabilities.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claims for increased rating for his claimed conditions.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the claim for increased rating for a psychiatric disability, to include anxiety, depression, and bipolar disorder, the Board notes that the Veteran's most recent VA psychiatric examination was conducted in August 2013, more than three years ago.  Again, since that time, and specifically during the Board hearing, the Veteran alleged that the symptoms and manifestations of the service-connected disability had become worse since the most recent VA examination.  The Board notes that the Veteran's witness, his girlfriend, also testified at the Board hearing to the increase in severity in the psychiatric condition in the last few years.  Therefore, the Board finds that the current medical evidence of record may no longer show the severity of the current disability.  Therefore, the claim must be remanded for a contemporaneous VA examination. 

In September 2016, the Veteran submitted a substantive appeal that requested a Board videoconference hearing for the claims for service connection for back and neck disabilities, and claim for an earlier effective date SMC.  However, no Board hearing has been scheduled for those claims.  Those issues must be remanded to schedule a hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing by videoconference for the claims for service connection for back and neck disabilities, on a new and material basis, and an earlier effective date for SMC, in accordance with his request.  Notify the Veteran of the date, time, and location of the hearing.

2.  Identify and obtain any outstanding VA and private treatment records not already of record.

3.  Then, schedule the Veteran for a VA examination of the knees.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide a complete rationale for any opinions provided.  The VA knee examination must include range of motion testing expressed in degrees for both knees for active motion, passive motion, weight-bearing, and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is also specifically asked to describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.   All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner is also asked to indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should provide an opinion as to whether there is loss of use of the left leg such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election, with use of a suitable prosthetic appliance.  The determination should consider remaining function and whether acts such as balance and propulsion could be accomplished equally well by an amputation with prosthesis.

4.  Then, schedule the Veteran for a VA examination of headaches.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should state whether there are prostrating attacks due to headaches, and if so, should state the frequency and duration of any prostrating attacks.  The examiner should opine as to whether the headaches are productive of severe economic inadaptability.

5.  Then, schedule the Veteran for a VA examination of seizures.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should provide information regarding the frequency of major and minor seizures.

6.  Then, schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should provide an opinion regarding the levels of occupational and social impairment due to the mental disorder and should describe the symptoms that result in those levels of impairment.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


